Order entered March 22, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01316-CV

                              TAMMI HAWTHORNE, Appellant

                                                V.

             PREMIER COMMUNITIES MANAGEMENT, ET AL, Appellees

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-01936-2011

                                            ORDER
       We GRANT appellant’s March 13, 2013 motion for an extension of time to file a reply

brief. Appellant shall file her consolidated reply brief on or before April 15, 2013.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE